 CARPENTERS DISTRICT COUNCIL OF KANSAS CITYCarpentersDistrictCouncil of KansasCityAndVicinity,AFL-CIOandBuilders'Association ofKansasCity. Case 17-CC-242August 15, 1969SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN MCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn May 25,1966, the National Labor RelationsBoard issued its Decision and Order in theabove-entitled proceeding,'finding that RespondentUnion violated Section 8(b)(4)(i)and (ii)(B) of theAct.Thereafter,theBoard filed a petition forenforcementof theOrder with the United StatesCourt of Appealsfor the EighthCircuit' The Courtfound that where the primary object of the strike isthepreservationoftraditionalunionworksubcontracted away by the employer,such pressureisnotproscribedunderSection8(b)(4)(B).Ittherefore vacated the Board'sOrder and remandedthe case to the Board to take evidence as to contractrightsand area practice relating to the workassignment.On April 14,1969,TrialExaminerHerbertSilbermanissuedhisSupplementalDecision,attached hereto, finding that carpenters had no rightbased on contract or area practice to be included inthe crews doing precast concrete installation workon a subcontract basis. Thereafter,Respondent filedexceptions to the Trial Examiner'sDecision and asupporting brief.Pursuant to the provisions of Section3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed.The Board has consideredthe TrialExaminer'sSupplemental Decision,the exceptions,the briefs,and the entire record in this case, andherebyadoptsthefindings,'conclusions,andrecommendations of the Trial Examiner.'158 NLRB 1101'N L R B v. CarpentersDistrictCouncil of Kansas Cityand Vicinity.AFL-CIO, 398 F 2d 1 l (C A 8).'On the entirerecord, we concludethat the evidence is insufficient tosupportthe Union's claim that carpenters customarily participated in theinstallationof eitherprecastwallpanels orotherprecast concretefabrications in theKansas Cityarea.Accordingly,we reaffirm ourpreviousDecision finding that the Union was engagedinactivityconstitutinga secondary boycott inviolationof Sec 8(b)(4)(i) and(ii)(B) ofthe Act.ORDER119Pursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner, andhereby orders that Respondent, Carpenters DistrictCouncil of Kansas City and Vicinity, AFL-CIO, itsofficers, agents, and representatives, shall take theaction set forth in the Board's Order of May 25,1966.TRIAL EXAMINER'S SUPPLEMENTALDECISIONHERBERT SILBERMAN,Trial Examiner:Heretofore theBoard issued a Decision and Order in this proceedingwhich is reported at 158 NLRB 1101. Thereafter, theUnited States Court of Appeals for the Eighth Circuitentered an opinion' setting aside the Board's Order andremanding the case to the Board for further proceedings.In accordance therewith, on November 25, 1968, theBoard issued an order reopening the record andremanding proceeding to Regional Director for furtherhearing. The order directs the further hearing to be heldbefore a Trial Examiner "on the contract rights existingand the area practice relating to the work assignment"and further directs the Trial Examiner to prepare and toserve upon the parties a Supplemental Decision containingfindings of fact upon the evidence received, conclusions oflaw, and recommendations. Pursuant thereto, a furtherhearing in this proceeding was held on January 28 and 29,1969,inKansasCity,Missouri.Allpartieswererepresented thereat by counsel. The parties waived theright to present oral argument at the close of the hearing.Although permission to file briefs was given the parties,no briefs were filed.Upon the entire record made at the supplementalhearing, and from my observation of the witnesses, andupon the proceedings heretofore had in this case, I makethe following:Findings of FactThe issue presented upon this remand is whether theRespondent has a supportable claim or "right based uponcontract or area practice"2 that a carpenter should beincluded as a member of building construction crewsengaged in the installation of precast concrete wall panelsor other precast concrete fabrications in the Kansas Cityarea.The only relevent collective-bargainingagreement isbetween the Builders' Association of Kansas City and theUnitedBrotherhoodofCarpentersand Joiners ofAmerica, District Council of Kansas City and Vicinity,AFL-CIO. This agreement contains no clause whichrecognizesany right or claim on the part of theCarpenters for the work herein issue.Counsel for theRespondent stated at the hearing, "We are not claimingthiswork under any specific provision of the agreementwith the Builders' Association."'N.L R B v CarpentersDistrictCouncilofKansasCity andVicinity,AFL-CIO,398 F.2d 11.'N L.R.B. v. CarpentersDistrictCouncilof Kansas Cityand Vicinity,AFL-CIO, supraat 14178 NLRB No. 17 120DECISIONSOF NATIONALLABOR RELATIONS BOARDRespondentandGeneralCounseladducedoraltestimonyandintroducedsubstantialdocumentaryevidence in support of their respective conflicting positionsregarding the area practice. My findings stated below arebased upon a review of all the documents received inevidence and upon consideration of the oral testimonygiven at the hearing, particularly the testimony of WilliamW Hutton, who has beenmanagingdirectorof theBuilders'Association of Kansas City for about 23 yearsand who impressed me as having given a fair and unbiaseddescription of the developments in the Kansas City arearegarding the assignment of the work which is the subjectof this inquiry.'The use of precast concrete for the construction ofbuildings in the Kansas Cityareabegan about 1950. Attheoutset such fabrications could not be purchased,therefore, they were made on the jobsites by the generalcontractors. These fabrications, which are heavy, usuallywere tilted into position. As a result, the term "tilt-up" isapplied to describe precast concrete that is formed at thejobsites.'During this early period the general contractorsused their regular crews to fabricate and to install thetilt-ups.Most such work was then done by carpentersalthough laborerswereused to pour the concrete.According to Hutton, after several jurisdictional disputesarose the Builders'Association"called all the craftstogether and.made an assignment that had someagreement from theunions'[because of their] acquiesence.... That assignment has remained . . . ever since." Theassignmentof tilt-up work was as follows:The work of hooking on to,installinginplace andunhooking from these reinforced steel and concreteslabs used for walls was assigned to members of theiron workers union.The work ofaligning,leveling and placing of thesereinforcedsteeland concrete walls was assigned tomembers of the carpenters union.The work of pouring and handling of panels in thecasting area as well as the customary servicing ofmechanics was assigned to laborers.'About 1957 a number of firms began manufacturingprecast products at their shops or yards and selling themto builders in the Kansas City area. It became the practiceof such firms to subcontract the installation of the precastconcrete fabrications to heavy-haul contractors or stonecontractors, who employed primarily ironworkers and to alesserextent teamsters and engineers to handle theirnormal work.When these subcontractors began to doprecast concreteinstallationsthey continued to use thesamecrews,whichdidnotnormally include any'As none of the parties submitted briefs I cannot know what specificcontentions they might make with respect to the documents received inevidence or the oral testimony given at the hearing I perceive no value,and I believe it would unduly burden this Decision,were I to set forth anddiscuss the many possible arguments that could be advanced in support oftheir respective positions I have noway ofknowing, in the absence ofbriefs,which,ifany, ofthese arguments would be made I find nosignificant conflict in the testimony given by the various witnesses at thereconvened hearing and none of the documents introduced in evidence,subject to the explanations given at the hearing, conflict in any substantialway with the findings of fact set forth in this Supplemental Decision'JamesOwenMack,now retired,but formerly a president ofRespondent and a general executive board member of the Brotherhood ofCarpenters and Joiners of America, testified that tilt-ups"are formed onthe floor with wood around them and they are hooked on and raised up bycables and a crane.Then theyhave braces on the side where they are linedup afterwards with the wall "'Other crafts, such as bricklayers and roofers,from time to time, madeclaims to precast concrete installation work.carpentersMost of these installation jobs took only 3 to4 hours to complete. However, carpenters were used on afew, larger jobs such as where the precast concreteinstallationsmight be done over a period of 1 or 2months.`Hutton further testified, without contradiction, that inregard to the assignment of work "a real clean line ofdemarcation [exists] between tilt-up work, on the onehand, and other types of precast work, on the other "With exceptions created by reason of occasionalpressure by one union or another, the practice regardingthe installation of precast concrete fabrications in theKansasCity area has been for the firms doing theinstallations to use the same crafts as compose theirnormal work crews. Thus, carpenters are used in theinstallation of tilt-ups because these fabrications are madeand installed on the jobsites by the general contractorswho normally employ carpenters. Other precast concretefabrications are usually installed by heavy-haul or stone(masonry) subcontractors who customarily do not employcarpenters and, therefore, have not been using carpentersin their crews to do precast concrete installations.The work which is the subject of the dispute in this caseinvolve the installation of precast concrete fabrications bymasonry subcontractors and do not involve any tilt-ups.Contrary to Respondent, I find that there has been noestablishedpractice in the Kansas City area that acarpenterwillbe included in the crews of suchsubcontractorswhen theymakeprecastconcreteinstallations.The practice has been to the contrary,namely, for the most part, carpenters have not beenincluded in crews which have done precast concreteinstallation work on a subcontract basis.Contrary to Respondent, I find that the evidenceadduced at the hearing herein does not establish any"rightbased upon contract or area practice" that acarpenter should be, or should have been, included in thecrews employed by the masonry subcontractors to work`Respondent introduced in evidence a letter fromWilliam W Hutton toR J Mitchell,ChairmanNational JointBoard forSettlement ofJurisdictionalDisputes,dated August 29, 1961, in whichHutton discussesthe history of precastconcrete work in theKansas Cityarea and, amongother things, statesIn the years1957 and 1958, two orthree firms started manufacturingprecast productsinKansasCity, anditbecame their practiceto sub outthe installation of same toheavy haulfirms in thisareaAs the Boardknows, heavyhaul companiesare basically employers of teamsters andironworkers,and to a largeextent these heavy haulcompanies thenbegan to use iron workers in the installationof this precastmaterialThe big majority of precastbeam jobs are thosejobs of three or fourhours duration and were started and over before carpenters could makea claimThus, the trend away fromsplit crews [the reference here is tosplit crews used for tilt-up work]has developed the last two or threeyears to thepresent practiceThe present practice and that of the lasttwo or three years has been that all tilt-up work has, almost withoutexception, been done with split crews of carpenters and iron workers.Precast channel work has tended more toward iron workers,and the lasttwo years iron workers have in fact done the bigmajority of sameHowever, on larger jobs,carpenters have made an issue and gotten in onpartof the workOn precast column and beams which are primarilyerectedby fourheavy haul companies,iron workers have been doinglargemajority ofthe work. Of the four heavy haulcompanies who areerecting precast columns and beams, threeof them todayare using ironworkers exclusivelyOne ofthem is using carpenters in the crew onlarger jobsCarpenters have beenveryupset over thistrend of thelast two orthree years and admitting they cannot keep up with the setting of theoccasional precast beam on small jobs, have been partially ignoring thesame but are constantly advising the Associationthat theyexpect to gettheir halfof the larger jobs CARPENTERSDISTRICT COUNCIL OF KANSAS CITY121on any of the three jobs which are the subject of thecomplaint in this case.Upon the basis of the foregoing findings of fact andupon the entire record in this case,Imake the following-Supplemental Conclusions of LawCarpentersDistrictCouncilofKansasCityandVicinity,AFL-CIO,has no right based upon contract orarea practice to insist upon or to take action to compelRalph H.McClain or Weldon B. Royse Masonry andWaterproofing Co., Inc., or any other person or firmwhich is engaged in the installation of precast concretefabrications in the Kansas City area on a subcontractingbasis, to employ at least one carpenter in each installationcrew, or to exert pressure by work stoppages or othermeans upon Winn-Senter Construction Company, D. F.CahillConstructionCompany,orSharpBrothersContracting Company, or any othergeneralcontractor intheKansas City area, to force any subcontractor toemploy at least one carpenter in each crew used for theinstallation of precast concrete fabrications.RECOMMENDED ORDERUponthe foregoing findingsof factand supplementalconclusions of law and upon all the proceedings heretoforehad herein, I recommend that the Order heretofore issuedby theBoard in this case shall be reissued.